Case 3:15-cv-02287-BAS-NLS Document 203 Filed 09/03/20 PageID.8494 Page 1 of 2




   1
   2
   3
   4
   5
   6
   7
   8
                              UNITED STATES DISTRICT COURT
   9
                         SOUTHERN DISTRICT OF CALIFORNIA
  10
  11
     CHARLES MATTHEW ERHART, an              Case No. 15-cv-2287-BAS-NLS
  12 individual,                             consolidated with
                                             15-cv-2353-BAS-NLS
  13             Plaintiff,
  14        v.                               ORDER VACATING
                                             MANDATORY SETTLEMENT
  15 BofI HOLDING, INC., an entity d/b/a     CONFERENCE
     BOFI FEDERAL BANK and BANK
  16 OF THE INTERNET,
  17             Defendant.
  18
     BofI FEDERAL BANK, a federal
  19 savings bank
  20             Plaintiff,
  21        v.
  22 CHARLES MATTHEW ERHART, an
     individual,
  23
                 Defendant.
  24
  25
  26
  27
  28

                                                              Case No. 15-cv-2287-BAS-NLS
Case 3:15-cv-02287-BAS-NLS Document 203 Filed 09/03/20 PageID.8495 Page 2 of 2




   1        Per the discussion with the parties, the Court hereby VACATES the
   2 mandatory settlement conference set for September 16, 2020, to be reset pending
   3 further discussion.
   4        IT IS SO ORDERED.
   5 Dated: September 3, 2020
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                              -2-                 Case No. 15-cv-2287-BAS-NLS
